DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 1-16 and 21-27 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, a plurality of secondary windings disposed extending through the opening of the magnetic core: and
an insulation system comprising: a first insulation substantially encapsulating the plurality of primary windings and impregnating spaces between the plurality of primary windings; and a second insulation disposed around the first insulation, isolating a first voltage signal in the plurality of primary windings from the magnetic core and the plurality of secondary windings, wherein the second insulation has at least one of a predetermined dielectric strength and a predetermined thickness as claimed in combination with the remaining limitations of independent claim 1.
Regarding claim 21, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, a plurality of secondary windings disposed extending through the opening of the magnetic core: and
an insulation system comprising: a first insulation substantially encapsulating the plurality of primary windings and impregnating spaces between the plurality of primary windings; and a second insulation disposed around the first insulation, isolating a first 
Regarding claim 16, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, a first insulation substantially encapsulating the plurality of primary windings and impregnating spaces between the plurality of primary windings; a second insulation disposed around the first insulation, wherein the second insulation has at least one of a predetermined dielectric strength and a predetermined thickness configured to isolate a first voltage signal in the plurality of primary windings from the magnetic core; and a third insulation substantially encapsulating a plurality of secondary windings of the transformer and impregnating spaces between the plurality of secondary windings.as claimed in combination with the remaining limitations of independent claim 24.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 2-16, 22-23 and 25-27 are allowed because each claim is directly or indirectly dependent of independent claims 1, 21 or 24.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915.  The examiner can normally be reached on M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONALD HINSON/Primary Examiner, Art Unit 2837